OPINION — AG — ** RETIREMENT — CONTRIBUTIONS — COUNTIES ** UNDER 74 O.S. 919 [74-919](A) THE COUNTY HAS ELECTED TO CONTRIBUTE THE FULL TEN PERCENT RETIREMENT CONTRIBUTION CAN RESCIND THIS RESOLUTION TO PAY THE FULL TEN PERCENT AND REQUIRE EACH EMPLOYEE TO RESUME PAYING HIS FOUR PERCENT CONTRIBUTION AND THE COUNTY RESUME CONTRIBUTING THE SIX PERCENT EMPLOYER CONTRIBUTION. SINCE SUCH CONTRIBUTIONS TO RETIREMENT ARE TO BE MADE MONTHLY AS PROVIDED BY THE STATUTE, A RESOLUTION TO RESCIND THE TEN PERCENT CONTRIBUTION WOULD ALSO BECOME EFFECTIVE AT THE CLOSE OF ANY MONTH. (RETIREMENT, FUNDS, DEDUCTION) CITE: 74 O.S. 919 [74-919], 74 O.S. 920 [74-920], 74 O.S. 919 [74-919] [74-919](1) (JAMES H. GRAY)